Case 1:16-cv-02453-JPH-MJD Document 270 Filed 09/16/21 Page 1 of 3 PageID #: 3691




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  ALERDING CASTOR HEWITT LLP,                 )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )    No. 1:16-cv-02453-JPH-MJD
                                              )
  PAUL FLETCHER,                              )
  CAROLE WOCKNER,                             )
                                              )
                           Defendants.        )

                     ORDER ON PREJUDGMENT INTEREST

        "Prejudgment interest is intended to compensate a plaintiff for delay in

  receiving money it should have received much earlier or should not have been

  required to spend in the first place." BRC Rubber & Plastics, Inc., Continental

  Carbon Co., 981 F.3d 618, 635 (7th Cir. 2020). In diversity-jurisdiction cases

  like this one, state law governs "the propriety of awarding prejudgment

  interest." Id. "Under Indiana law, interest may be awarded where the value of

  the damage is not in dispute and the damages are ascertainable in accordance

  with fixed rules of evidence and accepted standards of valuation at the time the

  damages accrued." Id. "This standard leaves considerable play in the joints,"

  so prejudgment interest calculations are committed to the Court's discretion.

  Id.

        Here, the jury returned a verdict for Plaintiff on its breach of contract

  claim and awarded actual damages of $67,423.24. That verdict entitles

  Plaintiff to an award of prejudgment interest because "a party needs to show

  only that the obligor breached the contract by failing to pay the appropriate
                                          1
Case 1:16-cv-02453-JPH-MJD Document 270 Filed 09/16/21 Page 2 of 3 PageID #: 3692




  amount by a particular time." Care Group Heart Hospital, LLC v. Sawyer, 93

  N.E.3d 745, 757 (Ind. 2018).

        "Prejudgment interest is computed from the time the principal amount

  was demanded or due." BRC Rubber, 981 F.3d at 636; see Indiana Code § 24-

  4.6-1-103. Here, Plaintiff's first invoice demanding payment of the entire

  amount sought in this case is dated July 21, 2016, with payment due fifteen

  days later. Plaintiff's trial exhibit 45. 1 Prejudgment interest is therefore

  computed from August 5, 2016.

        The parties' agreement did not set an interest rate for unpaid balances,

  see dkt. 1-2 at 7–8; Plaintiff's trial exhibit 12, so the statutory rate of 8%

  applies, Indiana Code § 24-4.6-1-103; BRC Rubber, 981 F.3d at 636 ("Where

  the parties have not agreed to a specified interest rate, Indiana law directs

  courts to use the rate of 8% per year.").

        At an 8% rate, the actual damages of $67,423.24 accrued prejudgment

  interest of $14.78 per day (.08/365*67,423.24). See id. (affirming prejudgment

  interest similarly calculated "per diem through the date of judgment"). August

  5, 2016 through September 16, 2021—the date of judgment—is 1,869 days.

  Plaintiff is therefore entitled to $27,623.82 in prejudgment interest.




  1 While some of the awarded damages may have been billed on previous invoices, that

  breakdown is unascertainable and therefore cannot support prejudgment interest
  from an earlier date. See BRC Rubber. 981 F.3d at 636; Cincinnati Ins. Co. v. BACT
  Holdings, Inc., 723 N.E.2d 436, 441 (Ind. Ct. App. 2000) ("Prejudgment interest is
  awarded where the damages are ascertainable in accordance with fixed rules of
  evidence and accepted standards of valuation at the time the damages accrued. . . .
  Yet, it has been allowed even where some degree of judgment must be used to
  measure damages.").
                                              2
Case 1:16-cv-02453-JPH-MJD Document 270 Filed 09/16/21 Page 3 of 3 PageID #: 3693




        Final judgment in accordance with the jury's verdict and this order shall

  issue by separate entry.

  SO ORDERED.

  Date: 9/16/2021




  Distribution:

  PAUL FLETCHER
  1203 E. Cota Street
  Santa Barbara, CA 93103

  CAROLE WOCKNER
  1203 E. Cota Street
  Santa Barbara, CA 93103

  Michael J. Alerding
  ALERDING CASTOR LLP
  malerding@alerdingcastor.com

  Michael E. Brown
  KIGHTLINGER & GRAY, LLP (Indianapolis)
  mbrown@k-glaw.com

  Abraham Murphy
  murphy@abrahammurphy.com




                                         3
